Citation Nr: 1757090	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-39 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1973 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case has since been transferred to the St. Petersburg, Florida, RO.

In August 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The issue of entitlement to service connection for a right shoulder disability is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This case requires remand for further development of the record and a VA examination, pursuant to VA's duty to assist the Veteran by obtaining medical opinions and records necessary to decide his claim.  38 U.S.C.A. 5103A(c),(d).

The Veteran contends that his currently diagnosed right shoulder disability (degenerative joint disease) is related to an injury he experienced during service.  Service treatment records are silent as to a right shoulder injury.  However, the Veteran testified that he felt his shoulder pop out of its socket during an exercise in service and that his shoulder symptoms have continued to the present.  The Veteran is competent to report events and symptoms he has personally witnessed.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Because there is competent lay evidence of persistent symptoms of a disability and an in-service injury, and because there is insufficient evidence in the record for the Board to make a decision on this claim, VA's duty to provide a medical examination is triggered.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

With regard to further development of the record, the Veteran states that his shoulder was operated on by Dr. R.W. at the Hospital for Special Surgery in New York, New York, in the early 1980s.  He also states that he has received treatment at VA facilities-including James Haley Veterans' Hospital and the VA Brooksville Community-Based Outpatient Clinic (CBOC)-for degenerative joint disease.  These records are not currently in the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  After contacting the Veteran and/or his representative to obtain the appropriate authorizations and inquire about any outstanding relevant medical records not currently in the file, request treatment records from Dr. R.W., the Hospital for Special Surgery, and/or any other sources the Veteran identifies.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Obtain all VA treatment records that are not currently in the claims file, including records from James Haley Veterans' Hospital and the VA Brooksville CBOC.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

3.  After any additional records have been included in the claims file (to the extent they are available), schedule the Veteran for a VA examination to determine the nature and likely etiology of any current right shoulder disabilities.  The examiner should review the entire claims file, including the claimant's lay statements at the hearing, this remand, and any records obtained by the RO pursuant to the above instructions.  All indicated studies, tests, and evaluations deemed necessary should be performed.  

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the claimed current right shoulder disability. 

All right shoulder diagnoses shall be reported.  The examiner should also provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that any right shoulder disability is related to service; whether it was chronic in service; whether it manifested to a compensable degree within the presumptive period of one year following service; or whether there is continuity of symptomatology from any in-service injury.

For all opinions provided, the examiner must provide a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After ensuring that the requested actions are completed, VA should conduct any other development actions deemed warranted and readjudicate the claim on appeal.  If the benefit sought is not fully granted, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


